*602Oh Petition for Rehearing.
It is pointed out in the petition for rehearing that the court was in error in stating, “on hearing the single blast from the Richmond, the navigator of the Evelyn ordered full speed ahead and started to port.” It is true that the navigator of the Evelyn, on hearing the single blast from the Richmond, started ,to the right and the opinion will be changed to so read. * This change in no way affects the holding in the opinion that, the confusion resulted in the collision.
It is also urged in the petition that the opinion of the court held that the Evelyn was navigating the Ft. McHenry channel at an excessive rate of speed. A careful reading of the opinion shows that the Evelyn was held to be at fault for two reasons : First, for not being far enough over on her proper side of the channel; second, for ordering full speed ahead after having “assumed a position of danger.” At no place in the opinion of this court is any fault attributed to the Evelyn for excessive speed prior' to the emergency that arose. What was said as to the navigation of the channel at excessive speed .referred to the Richmond.
The petition will be denied.